
QuickLinks -- Click here to rapidly navigate through this document

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.


THE COBALT GROUP, INC.
(A Washington Corporation)


Note No.    
Amount: $2,000,000
 
September 7, 2001


UNSECURED PROMISSORY NOTE


    For value received The Cobalt Group, Inc., a Washington corporation
("Borrower"), unconditionally promises to pay to Warburg, Pincus Equity
Partners, L.P., or its assigns, as agent (the "Agent"), for the Lenders (as
defined in the Loan Agreement (as defined below)), the principal sum of Two
Million Dollars ($2,000,000) with simple interest on the outstanding principal
amount. The outstanding principal amount, together with all accrued and unpaid
interest, shall be due and payable on September 7, 2003 (the "Maturity Date").

    1.  Interest.  The outstanding principal amount on this Unsecured Promissory
Note (this "Note") shall bear interest at the rate of eight percent (8%) per
annum and shall commence with the date hereof and shall continue on the
outstanding principal until this Note is paid in full, in accordance with the
terms hereof. Notwithstanding the foregoing, any amount outstanding under this
Note shall bear interest from and after the Maturity Date at the rate of ten
(10%) per annum. Any interest on this Note accruing after the Maturity Date
shall accrue and be compounded monthly until the obligation of Borrower with
respect to the payment of such interest has been discharged (whether before or
after judgment).

    Payments.  Borrower may prepay all or any portion of this Note at any time
without penalty. All payments shall be made to the Agent at its offices at 466
Lexington Avenue, New York, NY 10017, or at such other address as the Agent may
specify in writing. All payments received from Borrower hereunder shall be
applied first, to the payment of any expenses due to the Lenders pursuant to the
terms of this Note, second, to the payment of interest accrued and unpaid on
this Note, and third, to reduce the principal balance hereunder. Any payments of
expenses, principal or interest shall be made in U.S. dollars.

    2.  Loan Agreement.  This Note is issued pursuant to the Loan Agreement,
dated of even date herewith, among Borrower and the Agent (the "Loan
Agreement"), and is subject to the provisions thereof. If any dispute arises
between the terms of the Loan Agreement and the terms of this Note, the terms of
the Loan Agreement shall prevail.

    3.  No Voting Rights.  This Note shall not entitle the Agent or the Lenders
to any voting rights or other rights as a stockholder of Borrower.

    4.  Transfers.  This Note may be transferred only in compliance with
applicable federal and state securities laws and only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to Borrower.
Thereupon, a new promissory note for like principal amount and interest will be
issued to, and

--------------------------------------------------------------------------------

registered in the name of, the transferee. Interest and principal are payable
only to the registered holder of this Note. The Agent agrees to provide a
form W-9 to Borrower on request.

    5.  Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made only with the written consent of Borrower and the Agent. This
Note shall inure to the benefit of and bind the successors, permitted assigns,
heirs, executors, and administrators of Borrower and the Agent. Failure of the
Agent to assert any right herein shall not be deemed to be a waiver thereof.

    6.  Event of Default.  This Note shall become immediately due and payable
upon the occurrence of an Event of Default (as defined below), whereupon
(i) this Note and all such interest shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower; and (ii) the Agent, at its
option, may proceed to enforce all other rights and remedies available to the
Agent or the Lenders under applicable law. For purposes hereof, the occurrence
of any of the following shall constitute an "Event of Default" under this Note:

    (a) the failure to make any payment of principal when due or any other
amount payable hereunder within three business days of the date due under this
Note or the breach of any other condition or obligation under this Note;

    (b) the filing of a petition by Borrower, or the filing of a petition
against Borrower that is not dismissed within 60 days, under any provision of
applicable bankruptcy or similar law; or appointment of a receiver, trustee,
custodian or liquidator of or for all or any part of the assets or property of
Borrower; or the failure of Borrower to pay its debts generally as they become
due; or the making of a general assignment for the benefit of creditors by
Borrower; or

    (c) the past or future making of any untrue representation or warranty by
Borrower under or in connection with this Note, the Loan Agreement or any
certificate, instrument or written statement delivered pursuant to the Loan
Agreement.

    7.  Usury Savings Clause.  Each of Borrower, the Agent and the Lenders
intend to comply at all times with applicable usury laws. If at any time such
laws would render usurious any amounts due under this Note under applicable law,
then it is each of Borrower's, the Agent's and the Lenders' express intention
that Borrower not be required to pay interest on this Note at a rate in excess
of the maximum lawful rate, that the provisions of this Section 9 shall control
over all other provisions of this Note which may be in apparent conflict
hereunder, that such excess amount shall be immediately credited to the
principal balance of this Note, and the provisions hereof shall immediately be
reformed and the amounts thereafter decreased, so as to comply with the then
applicable usury law, but so as to permit the recovery of the fullest amount
otherwise due under this Note.

    8.  Costs.  Borrower agrees to pay all reasonable costs of collection of any
amounts due hereunder arising as a result of any default hereunder, including
without limitation, attorneys' fees and expenses.

    9.  Governing Law.  This Note is made in accordance with and shall be
construed under the laws of the State of New York, other than the conflicts of
law principles thereof.

    10.  Waiver.  Borrower hereby expressly waives presentment, demand for
payment, dishonor, notice of dishonor, protest, notice of protest and any other
formality.

--------------------------------------------------------------------------------

    11.  Washington Statutory Notice.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.

    THE COBALT GROUP, INC.                 /s/ JOHN W.P. HOLT   

--------------------------------------------------------------------------------

By: John W.P. Holt
Title: President and Chief Executive Officer

--------------------------------------------------------------------------------



QuickLinks


THE COBALT GROUP, INC. (A Washington Corporation)
UNSECURED PROMISSORY NOTE
